Title: To Thomas Jefferson from Benjamin Lincoln, 13 September 1803
From: Lincoln, Benjamin
To: Jefferson, Thomas


          
            
              Sir
            
            Boston Sept 13 1803
          
          Yesterday your ten packages were Shipped on Board the Schooner Alert Azariah Smith Master enclosed you will find his receipt I hope they will arrive safely
          I am sir with the highest consideration your most Obedient servant
          
            B Lincoln
          
        